DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 12-14, 23, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken (US 2001/0032002) in view of Pesach (US 2008/0281297).  
Regarding claims 9, 12-14, 23, 27 and 28, McClurken discloses a vapor delivery system that includes a generator unit (14, fig. 1) that houses a syringe pump (3, fig. 1, paragraph [0046], where pump is understood to include a piston that interacts with a plunger of the syringe) where whatever keeps the syringe from flopping around inside the generator can be considered a cradle. Which end of the cradle is higher than another end depends on the orientation of the generator unit. McClurken does not disclose a contact force sensor switch that is activated when the syringe is inserted into the cradle, where a controller receives a signal generated by the sensor. However, making elements separable is common in the art (MPEP 2144.04(V)(C), particularly in syringe pumps (see Conclusion below for examples). Further, using a force sensor to allow a controller to know that parts of the system are attached is common in the art. Pesach, for example, discloses a medical device which uses any of several types of sensors, including a force sensor, to determine when physical connection between elements has occurred, where that information is then transmitted to what can be considered a controller ([0115]). Therefore, before the application was filed, it would have been obvious to provide the device of McClurken with a force sensor as taught by Pesach anywhere in relation to the cradle, the syringe and/or the generator unit, including inside the cradle on a lateral side, that would produce the predictable result of allowing a controller to know that a syringe is positioned in the cradle. 

Claims 15, 18-22 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over McClurken and Pesach, further in view of Cruise (US 2002/0032463).
Regarding claims 15, 18-22 and 26, the device of McClurken-Pesach discloses the limitations discussed above but does not specifically disclose that cradle is free to move in a direction perpendicular to the longitudinal axis of the syringe to produce the force which acts on the force sensor which is located between the cradle and the housing. However, the fact that Applicant claims mutually exclusive arrangements of force sensor with respect to cradle suggest that there are no unexpected results associated with that relationship. Further, using snap-fit cradles for directly contacting syringes is common in the art, where such elements are flexible lateral to the axis of the syringe. See for example paragraphs [0081], [0085] and [0113] of Cruise. Therefore, before the application was filed, it would have been obvious to use any commonly known cradles in the device of McClurken-Pesach, including the snap-fit cradles of Cruise, and to place force sensors anywhere in relation to the cradle, the syringe and/or the generator unit that would produce the predictable results of allowing the syringe to be held in a fixed position and allowing a controller to know that a syringe is positioned in the cradle. It is noted that pressure applied by the pump to the syringe will cause some amount of lateral force which would also be measured by the force sensor.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,342,593. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims constitute a simple broadening of the patented claims.

Allowable Subject Matter
Claims 10, 11, 16, 17, 24 and 25 will be objected to as being dependent upon a rejected base claim, but allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, once the double patenting issues are resolved. These claims are indicated to include allowable subject matter for the same reason the claims in the parent case were allowed.

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a syringe being removable from a syringe pump, see for example US 5,254,096 to Rondelet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794